Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-19 and 24 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for "treating a dry eye disorder", does not reasonably provide enablement for "preventinga dry eye disorder". The specification does not enable any personskilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The factors to be considered whethera disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are:

1)    The nature of the invention:

The claims are drawn to a composition for treating or preventing dry eye disorder using a fatty acid a nd/or a fatty acid ester.

2)    The state of the prior art:

The state of the art does not recognize that the prevention of dry eye is easily accomplished. According to the attached article by Mayo Clinic, there are thing to do reduce the symptoms, but there is no teachings as to how the prevention of the symptoms is possible.

3)    The relative skill of those in the art:

The relative skill of those in the art is high.

4)    The predictability or unpredictability of the art:

The unpredictability of pharmaceutical and chemical art is high.

5)    The breath of the claims:

The claims are very broad and encompass the use of a fatty acid of C8-C16 carbon for prevention of dry eye.

6)    The amount of direction or guidance provided:

Applicant's specification provides guidance for and it is only enabled for the treatment of dry eye. However, the specification provides no guidance, to enable one of ordinary skilled in the artto use 
7)    The presence or absence of working examples;
The examples in applicant's specification are drawn to the effect of certain fatty acids on the treatment of dry eye.
8)    The quantity of experimentation necessary;
Since examples in the specification are drawn to the use of only a few compounds for the treatment of dry eye and since compound structure and activity for such pharmaceutical use must be determined from case to case by painstaking experimental study, one of ordinary skill in the art would be burdened with undue experimentation to determine all fatty acids and their derivatives within the scope of the claimed invention for the prevention of dry eye.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-5, 10-13 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by  Schlievert (US 20060029558).
.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-19 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 02/083059 in view of Chappll et al. (US 8258,153), Conner et al. (US 2010/0016264) and Schleiver etal. (US 2006/0029558).
WO Patent teaches the use of the claimed fatty acids for the treatment of Sjogren's syndrome. See page 4, lines 15-30, page 6, lines 20-30, page 8, line 1 and claim 38. WO patent differs from the claimed invention in the presence of an anti-inflammatory agent, such as cyclosporine, an androgen and the concentration of 2.5 ug/ml-15 ug/ml of fatty acids. Conner et al. Teach the use of an androgen, such as testosterone for the treatment of dry eye. See claims 18 and 19. Chappell et al. teach the use of cyclosporine for the treatment of dry eye. See claims 1 and 2. Schlievert et. al. teach the use of fatty acids, such as glycerol monolaurate at the concentration of 10 ug/ml and 20 ug/ml as antibacterial agents. See Example 2, Figures 1, 2,4 and tables. The site of infection including the eye is taught in Para [0011]. It would have been obvious to a person skilled in the eye to combine an anti-inflammatory agent and an androgen with the composition of WO patent, motivated by the teachings of Conner et al. and Chappell et al., which teach the use of androgen compounds, such as testosterone and an anti-inflammatory agents, such as cyclosporine for the treatment of dry eye as old and well known. The combination of components being used for the same purpose is merely the additive effect of each component. See in re Kekhoven, 205, USPQ 1069 (C.C.PA. 1980), "It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art; thus, claims that require no more than mixing together of two conventional spray-dried detergents set forth prima facie obvious subject matter". Inthe .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-18 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,780,071. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap.  The claims of the instant application are drawn to a composition for treating or preventing a dry eye disorder in a subject, wherein, the composition comprises anamount of one or more C8 to C16 fatty acids and/or fatty acid esters therapeutically effective to inhibit lipase activity in an eye of the subject without substantially altering the dynamic microbial community of the eye.  The claims of the U.S. Patent are drawn to a composition and method of treaty eye using a combination of lauric acid and glycerol monlaurate.  The claims of the U.S. patent are within the scope of the composition of the instant application.  Claim 24 is drawn to a method of preventing and treating dry eye using the composition encompassing the composition of the U.S. Patent.
Claims 1-5, 10-18 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,004,714. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap.  The claims of the instant application are drawn to a composition for treating or preventing a dry eye disorder in a subject, wherein, the composition comprises anamount of one or more C8 to C16 fatty acids and/or fatty acid esters therapeutically effective to inhibit lipase activity in an eye of the subject without .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617